Citation Nr: 9926903	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound and exploratory surgery, left ankle, with 
restricted range of movement and old, healed tibia fracture, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which an 
increased rating for the residuals of a gunshot wound and 
exploratory surgery, left ankle with restricted range of 
movement and old, healed tibia fracture was denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans' Appeals (now the U.S. Court of Appeals for 
Veterans, hereinafter Court) held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's left ankle disability is currently 
manifested by complaints of swelling, pain, and fatigue in 
the left ankle; objective observations of limited range of 
left ankle joint motion without demonstrated pain upon 
motion, no swelling or erythema; and X-ray evidence of 
chronic severe degenerative changes of the subtalar joint 
with the mortise, itself, preserved.


CONCLUSION OF LAW

The criteria for the assignment of a rating of greater than 
10 percent for the residuals of a gunshot wound and 
explorative surgery, left ankle with restricted range of 
movement and old, healed tibia fracture, have not been met.  
38 U.S.C.A. §§ 1155 (West 1991), 5107 (West 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The Board notes that the examiner who conducted the January 
1998 VA examination requested X-rays of the veteran's left 
ankle and tibia.  However, the report does not show results 
of these X-rays, nor does it indicate that the films were 
taken.  However, of record are VA treatment records dating 
from November 1996 to March 1997, and in August 1998.  These 
records reveal complaints of and treatment for bilateral 
ankle problems, objective observations of, inter alia, bony 
exostosis in the left ankle, and show that the veteran has 
been diagnosed with symptomatic trauma in the left ankle, 
secondary to gunshot wound.  Moreover, results of X-rays 
taken in April 1992, in conjunction with a VA examination 
report, and in February 1992, in conjunction with a private 
evaluation, are of record and demonstrate that the veteran 
has been diagnosed with degenerative arthritis in his left 
ankle and subtalar joint.  Thus, the Board finds it is not 
necessary to remand solely to determine whether or not X-rays 
were taken in January 1998.

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, while the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure an accurate evaluation, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The service medical records show the veteran was accidentally 
shot by a .45 caliber pistol while on guard duty.  There was 
a comminuted fracture involving the inferior portion of the 
shaft, including the articular surface of the tibia.  The 
bullet lodged in the joint space between the talus and 
calcaneus.  It was embedded in the inferior portion of the 
talus and was surgically removed.  Post-operatively, the 
bones were reported to be in satisfactory alignment.  A 
report dated in November 1952 indicates that the wound scars 
were well healed and not tender and there was no evidence of 
any involvement of the underlying tendons.  

A rating decision in January 1976 originally granted service 
connection for the residuals of a gunshot wound in the left 
ankle, evaluating it as a noncompensable disability, under 
Diagnostic Code 5299, effective in December 1975.  

The October 1983 VA X-rays demonstrated deformity in the 
distal tibia which appeared to be an old healed fracture.  
The fracture line entered the distal articular surface.  In 
November 1983, the RO increased the evaluation to 10 percent 
under Diagnostic Code 5271, effective in September 1983, and 
described the disability as residuals of gunshot wound and 
exploratory surgery, left ankle with restricted range of 
movement and old, healed tibia fracture.  This rating has 
been confirmed and continued to the present.

The veteran has appealed the assignment of a 10 percent 
rating for his left ankle disability and contends that a 
higher rating is warranted therefor.  He avers that he 
suffers frequent episodes of extreme pain and swelling.  
However, the medical evidence of record simply does not 
establish that the veteran's left ankle disability is 
manifested by any greater than moderate limitation of ankle 
joint motion.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current 10 percent rating was assigned under Diagnostic 
Code 5271, for limitation of ankle joint motion that is 
moderate.  Diagnostic Code 5271 affords a 20 percent 
evaluation for limitation of ankle joint motion that is 
marked.  The January 1998 examination report does not, 
however, evidence that the veteran's range of left ankle 
joint motion is limited to a degree more than moderate.  
Range of left ankle joint motion measurements are recorded at 
10 degrees dorsal flexion and 30 degrees plantar flexion.  
This compares to 20 degrees dorsal flexion and 45 degrees 
plantar flexion in the right ankle.  The doctor specifically 
considered pain and reported that there was no pain on left 
ankle motion.  The examiner further noted no swelling or 
erythema.  There was hair growth over both feet.  The lower 
extremities were warm.  The vascular system was intact.  
There were good pulses and normal 2/2 deep tendon reflexes.  
The veteran was able to touch his toes without difficulty and 
could perform the heel and toe walk, albeit he did walk with 
a slight limp on the left.  The veteran reported he used a 
cane only rarely, when he knew he would be walking for a long 
period of time or for a long distance.

Higher evaluations are provided under Diagnostic Codes 5270 
and 5272, for ankylosis of the ankle joint and ankylosis of 
the subastragalar or tarsal joint, respectively.  However, 
the medical evidence of record does not show that the 
veteran's left ankle, subastragalar, or tarsal joints are 
fused-either by surgery or by disease.  Rather, the January 
1998 report demonstrates that the veteran can move his left 
ankle-albeit his range of movement is limited to a moderate 
degree.

Higher evaluations are also provided under Diagnostic Codes 
5273 and 5274 for malunion of the os calcis or astragalus or 
an astragalectomy, respectively.  However, the medical 
evidence of record simply does not show that the required 
manifestations are present.  As noted above, the examiner 
requested X-rays of the veteran's left ankle and tibia in 
January 1998.  The record does not contain the results of 
these X-rays, if they were, in fact, completed.  However, it 
can be gleaned from results of X-rays taken in February and 
April 1992 that, while the veteran does exhibit degenerative 
changes in his left ankle joint, these changes center within 
the subtalar joint.  Results of X-rays taken in conjunction 
with an April 1992 VA examination evidence irregular 
sclerotic density along the talar and calcaneal margins of 
the subtalar joint, with hyperostosis posterior to the joint.  
Marked irregularity is also found along the margins of the 
left subtalar joint.  The mortise is preserved.  Results of 
X-rays taken in conjunction with a February 1992 private 
evaluation show moderate degenerative changes of the subtalar 
joint with some posterior and lateral osteophyte formation 
about the ankle.  The examiner here, also, noted that the 
ankle joint space is well-maintained.  No abnormality or 
malunion of the os calcis or astragalus can be found in these 
X-rays results or in the more recent treatment records, which 
noted, in March 1997, the development of bony exostosis.  
Therefore, the medical evidence of record simply does not 
establish that the veteran exhibits malunion of the os calcis 
or astragalus, nor does it establish that the veteran has 
undergone an astragalectomy.  

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (1998).  It should be noted that the terms 
moderate and marked as used in this code refer to the entire 
"disability" picture and not just to the "limited motion 
of" the ankle as used in Code 5271.  In light of the tibial 
deformity demonstrated on the 1982 X-rays, the Board has 
considered this criteria.  However, the limitations described 
by the veteran on prolonged use are consistent with a mild 
ankle disability.  A moderate disability as contemplated 
under this rating criteria would be accompanied by 
significant objective findings in addition to the moderate 
limitation of motion.  Here, there are no additional 
objective findings consistent with a moderate disability for 
which a higher rating could be assigned under Code 5262.  

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Thus, in addition to considering whether an 
increased evaluation for the residuals of a gunshot wound and 
exploratory surgery of the left ankle with restricted range 
of movement and old, healed tibia fracture, is warranted 
under Diagnostic Code 5271, the Board will also analyze 
whether compensable evaluations are warranted for any other 
manifestations of the inservice injury and resultant 
exploratory surgery that may be rated under Diagnostic Codes 
5003-5010, 5270, 5272, 5273, 5274, 7803, 7804, and 7805.

Additional compensable evaluations are available for 
ankylosis of the ankle, and ankylosis of the subastragalar, 
or tarsal joints under Diagnostic Code 5270 and 5272, 
respectively.  In addition, additional compensable 
evaluations are available under Diagnostic Codes 5273 and 
5274 for, respectively, malunion of the os calcis or 
astragalus, and astragalectomy.  Nonetheless, as discussed in 
detail above, the required manifestations are simply not 
present.

An additional compensable evaluation is available for 
arthritis under Diagnostic Codes 5003-5010, substantiated by 
X-ray findings.  A 10 percent rating under Dianatic Code 5003 
contemplates X-ray evidence of arthritis in the single left 
ankle joint, manifested by noncompensable limitation of 
motion.  The evidence of record does establish that the 
veteran has been diagnosed with degenerative arthritis in his 
left ankle; and, as delineated above, results of X-rays and 
treatment records reveal degenerative changes in the subtalar 
joint.  In addition, limitation of motion was objectively 
measured in January 1998.  Nonetheless, the veteran is being 
compensated based on the limitation of left ankle joint 
movement he exhibits.  Therefore, in this instance, to 
compensate the veteran separately under Diagnostic Code 5003 
is impermissible under 38 C.F.R. § 4.14 (1998).

Finally, additional compensable evaluations are available 
under Diagnostic Codes 7803 and 7804 for a scar that is 
"poorly nourished, with repeated ulceration," or if it is 
"tender and painful on objective demonstration," 
respectively.  The evidentiary record reveals no symptoms at 
the scar.  Specifically, the January 1998 report notes a 
small, .5 centimeter, well-healed, old scar at the medial 
malleolus, with an even smaller, well-healed scar on the 
lateral malleolus.  The aggregate medical evidence of record 
notes no tenderness or pain at scar.  

At Diagnostic Code 7805, the Schedule directs that 
"limitation of function" be rated according to the part of 
the body that is affected.  Because the veteran has not 
alleged, and the medical evidence does not demonstrate, that 
function of his left ankle is limited by the scar itself, 
there is no such residual which can be considered under 
Diagnostic Code 7805.

The veteran is competent to assert that his left ankle 
symptoms warrant a higher rating.  However, the findings of 
the trained medical personnel are significantly more 
probative in determining if the criteria for a higher rating 
have been met.  In this case, the medical records establish, 
by a preponderance of the evidence, that the disability does 
not approximate any applicable criteria for a higher rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  
After consideration of the evidence, the Board finds that the 
criteria for a separate compensable rating under Diagnostic 
Codes 5262, 5270, 5272, 5273, 5274, 7803, 7804, and 7805, are 
not met.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, a higher rating 
is provided for limitation of ankle joint range of motion 
that is marked, for ankylosis of the ankle, subastragalar, or 
tarsal joints, for malunion of the os calcis or astragalus, 
or for astragalectomy.  And additional ratings are provided 
for degenerative arthritis, ankylosis, malunion of the os 
calcis or astragalus, or astragalectomy.  The medical 
evidence, however, reflects that the required manifestations 
are not present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent treatment or hospitalization for his left 
ankle disability.  The medical evidence of record does not 
demonstrate that the impairment resulting solely from the 
residuals of a gunshot wound and exploratory surgery, left 
ankle, with restricted range of movement and old, healed 
tibia fracture warrant extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from the residuals of the service-
connected residuals of gunshot wound and exploratory surgery, 
left ankle, with restricted range of movement and old, healed 
tibia fracture are adequately compensated by the 10 percent 
schedular evaluation under Diagnostic Code 5271.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

An evaluation greater than 10 percent for the residuals of 
gunshot wound and exploratory surgery, left ankle, with 
restricted range of movement and old, healed tibia fracture, 
is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

